Citation Nr: 9928163	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-23 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from January 1973 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in June 1994, by the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).



REMAND

Review of the record reveals that additional development to 
include a VA examination is necessary in this case.  The 
appellant has argued that his disabilities combine to render 
him unemployable.  The record reflects that his disabilities 
include diabetes mellitus, rated as 20 percent disabling, 
residuals of a right knee injury, rated as 10 percent 
disabling, residuals of a low back injury, rated as 10 
percent disabling and residuals of a right fibula fracture 
with right ankle strain, gastritis, headaches, hallux valgus 
as well as passive-aggressive personality disorder, all rated 
noncompensably disabling.  The RO has assigned a combined 
evaluation for pension purposes of 40 percent for these 
disabilities.  However, during the pendency of this claim, 
the appellant has indicated that there are additional 
disabilities for which no ratings have been assigned.  He 
contends that he has developed "early" glaucoma with 
impaired eyesight, a hearing disorder, a left knee disability 
secondary to the right knee disorder and a left hip disorder.

In view of these contentions and the lack of any recent 
medical evidence providing an evaluation of all of the 
appellant's disabilities, the Board believes that additional 
medical development is necessary to provide an adequate 
record upon which to adjudicate the appellant's claim.

Accordingly, in an effort to ensure due process this case is 
REMANDED to the RO for the following action:

1. While this case is in remand status, 
the appellant and his representative 
may submit additional evidence and/or 
argument on the appealed issues.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999) Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The 
appellant is further advised that he 
should assist the RO, to the extent 
possible, in the development of his 
claims, and that failure to cooperate 
may result in an adverse decision.  
Wood v. Derwinski, 1 Vet.App. 191, 193 
(1991).

2. The RO should request that the 
appellant identify dates, locations 
and treatment providers for all 
private or VA treatment for the 
disabilities currently on appeal since 
1997.  Efforts to obtain any records 
of treatment should be documented and 
any evidence received in response to 
this request should be associated with 
the claims folder.

3. The appellant should be scheduled for 
comprehensive VA examinations in an 
effort to identify all of the 
appellant's disabilities and determine 
the nature and severity of such 
disabilities from the point of view of 
the appellant working or seeking work.  
The claims folder and a copy of this 
remand must be made available to, and 
reviewed by the examiners prior to the 
examinations.  All diagnostic tests 
and studies deemed necessary by the 
examiners, to include radiological 
studies should be conducted.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiners should review the results of 
any testing prior to completion of the 
reports.  The reports of the 
examinations should be comprehensive 
and include a detailed account of all 
manifestations of relevant pathology 
found to be present.  The examiners 
should provide complete rationale for 
all conclusions reached.

4. The RO should then readjudicate the 
appellant's claim.  The rating 
decision should list all of the 
appellant's disabilities and the 
percentage evaluation assigned each 
disability. In adjudicating the claim 
for a permanent and total rating for 
pension purposes, the RO should 
consider the evidence in its entirety 
as well as those factors which the RO 
is required by regulation to consider 
along with the medical evidence, i.e., 
the appellant's age and educational 
and occupational background.  
38 C.F.R. §§ 3.321(b)(2), 4.16(a), 
4.17.  Should the appellant's 
disabilities not meet the objective 
percentage standards of section 
4.16(a), the RO must consider whether 
there are factors particular to this 
individual case that demonstrate that 
this particular appellant is 
nevertheless unemployable, or consider 
the provisions of 38 C.F.R. 
3.321(b)(2).  If a permanent and total 
rating for pension purposes remains 
denied, the supplemental statement of 
the case should cite the appropriate 
diagnostic codes and provide a 
discussion of their applicability to 
the appellant's disabilities.  This 
document should also provide a 
discussion of the two standards 
(average person or "objective" 
standard and the extraschedular or 
"subjective" standard).by which a 
permanent and total disability rating 
for pension purposes may be assigned.

5. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  38 C.F.R. § 4.2 (1998); 
Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefits remain denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case (SSOC) which provides citation to and discussion 
of the relevant law and regulations and they should be 
provided a reasonable period of time in which to respond to 
the SSOC.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review.  The appellant 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


